Citation Nr: 1028677	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for inactive pulmonary 
tuberculosis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for a rating higher than 30 percent for pulmonary tuberculosis.

The issues of entitlement for service connection for 
pulmonary fibrosis and moderate dyspnea secondary to his 
service-connected pulmonary tuberculosis, have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claim.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A.  § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In May 2009 the Board determined that the evidence of record was 
inadequate to evaluate the Veteran's claim and remanded for a VA 
examination that includes pulmonary function tests (PFTs).  
Pursuant to the Board's remand, the Veteran was scheduled for a 
VA examination.  Prior to the date of the examination the Veteran 
called the VAMC to request that the examination to be rescheduled 
due to difficulties with transportation and because he needed to 
be accompanied during the examination and no one in his household 
was able to attend on the scheduled date.  The VAMC determined 
that the examination could not be rescheduled for 30 days later, 
as requested, and it was cancelled.  At the RO's request, a new 
examination was scheduled for December 2009.  The claim's file 
contains evidence that the Veteran called in advance to cancel.  

VA treatment records show that on January  2010, the Veteran 
informed a social worker that he had cancelled the most recent VA 
examination due to lack of transportation.  That same date, 
encouraged by the social worker who informed him that VA could 
make transportation arrangements for him to attend the VA 
examination, the Veteran called to reschedule the examination.  
However, he was informed that the case had been closed due to 
previous cancellations.  The Veteran was advised to contact the 
RO in Nashville, Tennessee, to reschedule the appointment.  There 
is no further indication in the claims file that any attempts 
were made to reschedule the examination.  

Given the Veteran's age, lack of mobility, and expressed intent 
to attend a new VA examination, the Board finds that the Veteran 
has shown good cause for his failure to report for the prior 
examinations due to transportation difficulties.  38 C.F.R. 
§ 3.655(a) (2009).  An additional attempt to afford the Veteran a 
VA examination should be made.  The Veteran should be contacted 
to arrange for a suitable date and time to schedule him for an 
examination to determine the current severity of his pulmonary 
disorder.  To the extent feasible, the examination should be 
scheduled at a date and time during which the Veteran has 
available transportation.  The Veteran should be afforded at 
least 30 days advance notice of the date, time, and location of 
the examination to allow the Veteran time to make the appropriate 
transportation arrangements. 

The Board emphasizes that the medical information that the Board 
is seeking to obtain is vitally important to resolving this 
claim.  The Veteran is hereby advised it is his responsibility to 
report for the examination and to cooperate in the development of 
his case.  The consequences of failure to report for a VA 
examination without good cause may include denial of his claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his inactive pulmonary 
tuberculosis.  The Veteran should be 
afforded 30 days advance written notice 
of the examination.  If the Veteran 
fails to report to any scheduled 
examination, obtain and associate with 
the claims file a copy of any notice of 
the date and time of the examination 
sent to him by the VA medical facility.  
The examiner should review the claims 
file and should note that review in the 
examination report.  The report should 
set forth all complaints, findings, and 
diagnoses relating to the Veteran's 
service-connected pulmonary 
tuberculosis, and provide a rationale 
for all conclusions reached.  The 
examiner should specifically attempt to 
reconcile the opinion with all other 
clinical evidence of record, including 
the VA examinations conducted in March 
2003, September 2004, and March 2008.  

a)  The examination should include 
post-bronchodilator pulmonary 
function test results showing Forced 
Expiratory Volume in one second (FEV-
1); b).  the ratio of Forced 
Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC); 
and c) Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)).

b)  The examiner should specifically 
state whether the Veteran has cor 
pulmonale, right ventricular 
hypertrophy, pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or episodes of 
acute respiratory failure as the 
result of his inactive pulmonary 
tuberculosis.

c)  The examiner should also state 
whether the Veteran requires 
outpatient oxygen therapy as a result 
of his service-connected disability.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


